Exhibit 10.1

 

RETENTION BONUS AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this 14th day of
September, 2012 (the “Effective Date”), by and among Interline Brands, Inc., a
New Jersey corporation (the “Company”), Interline Brands, Inc., a Delaware
corporation (“Parent”) and Kenneth D. Sweder (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated April 30, 2007, as amended on each of October 20, 2008 and December 31,
2008 (the “Employment Agreement”);

 

WHEREAS, Parent and the Executive are parties to a Change in Control Severance
Agreement dated April 30, 2007, as amended on October 20, 2008 (the “Change in
Control Agreement”);

 

WHEREAS, Parent was recently acquired in a merger pursuant to that certain
Agreement and Plan of Merger, dated as of May 29, 2012 (the “Merger Agreement”),
by and among Isabelle Holding Company, LLC (“Isabelle”), Isabelle Acquisition
Sub Inc., a Delaware corporation and a wholly-owned subsidiary of Isabelle
(“Merger Sub”) and Parent; and

 

WHEREAS, the Executive is a key employee and the Company desires to provide
certain incentives to ensure the retention of the Executive as provided herein.

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Retention Bonus Payments.

 

(a)           Subject to the Executive’s continued employment with the Company
through the applicable payment date (each, a “Payment Date”) and the Executive’s
agreeing to abide by the terms and conditions of the restrictive covenants in
Sections 13 and 14 of the Employment Agreement and Section 8 of the Change in
Control Agreement (collectively, the “Restrictive Covenants”), the Executive
shall be entitled to a cash bonus in an aggregate amount of $575,000 (the
“Retention Bonus”).  The Retention Bonus shall, subject to Section 1(c), be paid
in six installments (each, an “Installment”) pursuant to the payment schedule
set forth below (with payment amounts set forth in brackets beside the
applicable payment date):

 

(i).         December 1, 2012 ($95,834)

(ii).        April 1, 2013 ($95,834)

(iii).       July 1, 2013 ($95,833)

(iv).       October 1, 2013 ($95,833)

(v).        January 1, 2014 ($95,833)

(vi).       April 1, 2014 ($95,833)

 

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the foregoing, upon the Executive’s termination of
employment by the Company without Cause or by the Executive for Good Reason, or
upon a termination due to the Executive’s death or Disability, in any such case
prior to the applicable Payment Date, the Executive shall, subject to the
Executive’s agreeing to abide by the Restrictive Covenants in accordance with
their respective terms and conditions, be entitled to receive in a single lump
sum all then-unpaid Installments in respect of the Retention Bonus within thirty
(30) days following the date of such termination.  For purposes of this
Agreement, “Good Reason,” “Cause” and “Disability” shall have their respective
meanings provided in the Change in Control Agreement.

 

2.             Withholding.  The Company shall be entitled to withhold from any
amounts payable hereunder to the Executive such amounts as shall be sufficient
to satisfy all Federal, state and local withholding tax requirements relating
thereto.

 

3.             Complete Agreement.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements, oral or written, between the parties hereto
with respect to the subject matter hereof (it being understood, for the
avoidance of doubt, that the terms and conditions of the Employment Agreement
and Change in Control Agreement, including the terms and conditions of the
restrictive covenants in Sections 13 and 14 of the Employment Agreement and
Sections 4 and 8 of the Change in Control Agreement, shall continue to survive
according to their respective terms).

 

4.             Nonassignability.  No right granted to the Executive under this
Agreement shall be assignable or transferable (whether by operation of law or
otherwise and whether voluntarily or involuntarily).

 

5.             Right of Discharge Reserved.  Nothing in this Agreement shall
confer upon the Executive any right to continue in employment with the Company
or any of its subsidiaries or affiliates or affect any right that the Company or
any of its subsidiaries or affiliates may have to terminate the employment of
the Employee.

 

6.             Unfunded Arrangement.  The obligations under this Agreement shall
be an unfunded and unsecured promise to pay.  The Executive shall have no rights
under this Agreement other than those of a general unsecured creditor of the
Company.

 

7.             Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company.

 

8.             Counterparts.  This Agreement may be executed by .pdf or
facsimile signatures and in any number of counterparts with the same effect as
if all signatory parties had signed the same document.  All counterparts shall
be construed together and shall constitute one and the same instrument.

 

9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the choice of laws principles thereof.

 

2

--------------------------------------------------------------------------------


 

10.           Section 409A.  It is intended that this Agreement shall comply
with the provisions of Section 409A of the Code (collectively, “Section 409A”),
or an exemption to Section 409A.  Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception.  In no event may the Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement. 
All payments to be made upon a termination of employment under this Agreement
shall, to the extent necessary to avoid the imposition of penalty taxes on the
Executive under Section 409A, only be made upon a “separation from service”
under Section 409A.  Within the time period permitted by the applicable Treasury
regulations (or such later time as may be permitted under Section 409A or any
Internal Revenue Service or Department of Treasury rules or other guidance
issued thereunder), Parent and the Company may, in consultation with the
Executive, modify the Agreement in order to cause the provisions of the
Agreement to comply with the requirements of Section 409A so as to avoid the
imposition of penalty taxes on the Executive pursuant to Section 409A (to the
extent economically more advantageous to the Executive than the imposition of
any taxes and penalties).  Notwithstanding any other provision of this Agreement
to the contrary, if the Executive is considered a “specified employee” for
purposes of Section 409A (as determined in accordance with the methodology
established by the Company as in effect on the date of termination), (A) any
payment that constitutes nonqualified deferred compensation within the meaning
of Section 409A that is otherwise due to the Executive under this Agreement
during the six-month period following the Executive’s separation from service
(as determined in accordance with Section 409A) on account of the Executive’s
separation from service shall, to the extent necessary to avoid the imposition
of penalty taxes on the Executive under Section 409A, be accumulated and paid to
the Executive on the first business day of the seventh month following the
Executive’s separation from service (the “Delayed Payment Date”).  If the
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A shall be paid to the personal representative
of his estate on the first to occur of the Delayed Payment Date or thirty (30)
days after the date of the Executive’s death.  Despite any contrary provision of
this Agreement, any references to termination of employment or the Executive’s
date of termination shall, to the extent necessary to avoid the imposition of
penalty taxes on the Executive under Section 409A, mean and refer to the date of
his “separation from service,” as that term is defined in Section 409A and
Treasury regulation Section 1.409A-1(h).

 

[Signatures appear on the following page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

INTERLINE BRANDS, INC. (Delaware)

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Grebe

 

 

Name:

Michael J. Grebe

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

INTERLINE BRANDS, INC. (New Jersey)

 

 

 

 

 

 

 

By:

/s/ Michael J. Grebe

 

 

Name:

Michael J. Grebe

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth D. Sweder

 

 

Kenneth D. Sweder

 

--------------------------------------------------------------------------------